Citation Nr: 1234232	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for chronic bronchitis with wheezing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1996 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights are met, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

The entrance examination in June 1996 shows that the Veteran gave a history of hay fever.  He stated that he had a pollen allergy.  However, clinical evaluation of his nose and sinuses was normal and the examiner did not note any defects or diagnoses.  The service treatment records (STRs) show treatment for wheezing and sinus problems in July 1997.  The assessment was sinusitis.  A July 1997 X-ray revealed left lower lobe pneumonia.  On separation examination in February 1998, the Veteran gave a history of hay fever, nose bleeds, chest pain with cough, and shortness of breath.  He stated that he did not know if he ever had or currently had asthma.  The examiner reported that the Veteran had a nose bleed one time with no problem at present.  He also indicated that the Veteran had seasonal allergic rhinitis, which was not considered disabling.  Additionally, the examiner indicated that the Veteran did not have asthma, but had a viral upper respiratory infection with no sequelae and not considered disabling.

In June 1998, immediately after his separation from military service, the Veteran was diagnosed with asthma, including symptoms of wheezing and chest crackles, and he was prescribed albuterol to assist with his breathing.  A physician's report stated that he had severe bouts of asthma at age fifteen, but was asymptomatic for years until he enlisted in the Navy.  He was a smoker at that time.  

In October 2007, the Veteran went to the emergency room for difficulty breathing.  He was not undergoing treatment for his asthma, and had quit smoking.  The physician reported wheezing and a productive cough, which improved with albuterol.  He was diagnosed with acute bronchitis and an upper respiratory infection.

The Veteran has not had a VA compensation examination.  The VA must provide an examination when the Veteran presents competent evidence tending to show the existence of a present disability, an incident or event during military service, and an indication of a causal connection between the disability and military service, so long as insufficient competent evidence exists in the file to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The third element, the causal connection, only requires that the evidence "indicates" that there "may" be a nexus between the first two elements; it is meant to be a low threshold.  Id., citing 38 C.F.R. § 3.159(c)(4)(i)(C).

In the present case, the VA compensation examination will help to determine the exact nature of the Veteran's current respiratory or sinus condition.  Although the RO denied this claim because the bronchitis and upper respiratory infection were episodic and not chronic and disabling, the record also shows that the Veteran has had symptoms of a chronic upper airways condition at least since his military service.  A VA examination would help clarify the diagnosis of his current condition and determine whether the condition may have originated during his military service.  

On remand, the RO should request any updated medical records from the Veteran, prior to scheduling him for a VA compensation evaluation.  This information would be particularly beneficial in the current case, where five years have elapsed since the most recent medical documentation.  Also, as the Veteran has given a history of respiratory problems prior to service, any pre-service treatment records should be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran requesting that he provide the names and contact information of any treatment provider(s) that he has seen for his respiratory condition prior to September 1996 and since 2007.  Request records from all medical care providers identified by the Veteran.  

2.  Thereafter, schedule the Veteran for a VA compensation examination to assess the nature and etiology of his upper respiratory condition.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.  

The examiner should review the claims file in conjunction with the examination.  The Veteran's lay statements regarding his medical history should be considered and discussed.

The examiner should identify all current respiratory disorders found to be present, i.e., sinusitis, bronchitis, asthma, etc.

The examiner should state the likelihood that any current respiratory disorder found to be present existed prior to service.  

If the examiner concludes that any current respiratory disorder found to be present existed prior to service, the examiner should indicate the likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having a current respiratory disorder that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not (50% or greater probability) that the condition is related to or had its clinical onset during service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must 

be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


